The act in question applies only to public dancing academies, advertised as such, open to all comers and "in which payment is made for instruction" or admission. The word "academy," as used in the statute, has greater dignity than its definition, for it may be simply one room, but it must be a place, and it may be a large place, where dancing is taught, after public advertisement, to all who are willing to pay for the privilege. Provision is made for licensing such public dancing places, provided compliance is made with all laws, ordinances and building codes, and provided the place for which a license is sought is "a safe and proper place for the purpose," is "properly ventilated and supplied with sufficient toilet conveniences." Public dancing academies are prohibited unless so licensed. No license can be lawfully issued until after due inspection and a written *Page 12 
report made not only by an officer appointed pursuant to the act, but also by the "bureaus and departments having supervision over" the building "or the construction thereof," that it complies with all laws applicable thereto. The same precaution is required upon a renewal of the license and additional inspection may be made at any time under the direction of the licensing authority. Liquors may not be sold in or about the premises. The license is forfeited, ipso facto, upon the conviction of the proprietor for violating certain sections of the Penal Code and it may be revoked at any time for failure to comply with the act. The license fee is fifty dollars a year and the money paid for licenses is "applied toward the payment of the salaries of the inspectors." The act has no application to private dancing schools or to public places where dancing is carried on without instruction, or where instruction is given in literature, music, art or any subject except dancing.
All places to which the people generally are invited by public notice or advertisement and which are open to all who will pay for the right of admission, are subject to supervision as to safety, sanitation and decency by the state under the police power exercised by the legislature. Hence, the legislature may provide that public dancing academies, which attract the young and inexperienced of both sexes, shall not be maintained where intoxicating liquors are sold, either in a "room connected therewith or on the same floor of the building." It may further provide that such an academy must comply with building codes and regulations and be "a safe and proper place for the purpose for which it shall be used, properly ventilated and supplied with sufficient toilet conveniences." Current history presents many sad instances of injury and death from the giving away of weak floors and from fires in buildings with poor means of exit. Health requires proper ventilation and both health and decency require proper toilet arrangements in places open to the general public.
Power to legislate upon a subject includes power to prescribe *Page 13 
proper methods of enforcement. If the legislature deems inspection a proper remedy, either before or after the place is opened to the public, so as to see that its commands are obeyed, it has the right to require inspection and to provide for the expense by charging, not a restrictive but a reasonable license fee. Such legislation is not unconstitutional because existing laws may to some extent cover the same subject, for further precautions to promote safety and decency are necessarily within the power of the legislature and adequate inspection is a reasonable exercise of the power. May the sale of liquor on the premises be forbidden and inspection to see whether liquors are there sold denied?
The act in question relates to the nature of the place and not to the character of the proprietor and the learned counsel for the appellant admits that a license might lawfully be required of a teacher of dancing to minors based on his good reputation. May a safe teacher be required, but not a safe place? What certainty is there that public dancing academies, open to all, may not attract a crowd and with the movement of many feet in unison strain the structure beyond the safety point? If the place is dangerous, or may become so by the use made of it, the legislature has the right to protect the public from the danger. If both sexes congregate in such a place, and especially the young of both sexes, does not public decency require sufficient toilet conveniences? A public dancing academy may have many rooms, or it may be a hall large enough to hold hundreds of people. It may be conducted by a manager without assistants, or with many assistants, the relator had four, and is not the ventilation of a crowded hall part of the public welfare? The legislature has means of information and methods of investigation which the courts have not, and legislation is not to be condemned because the evidence in a particular case does not disclose all the facts pertinent to the subject, or because it is general and may include extreme cases. Instances of hardship cannot be avoided under general rules. I think the act is valid because it tends to promote safety, health and decency in *Page 14 
places to which the public are invited, and where many people, mainly the young of both sexes, are apt to congregate. The principle upon which this proposition rests is conceded by all, but we differ as to its application, and I have endeavored to show that it applies to the statute before us. The wisdom of such legislation is no concern of the courts. The concrete question is, may the legislature take proper precautions to see that public places, or places to which the public are invited, are safe, sanitary and decent?
It is proposed to condemn the act as void on account of arbitrary classification, in that places where dancing is taught are included, while places where dancing is practiced but not taught are not included. One reason for the classification is that public dancing academies are mainly, and indeed almost exclusively, for the use of young and inexperienced persons, who cannot care for themselves as well as those whose judgment is mature, and whether the reason is sound or unsound, it will support an argument, which is all that is required. (People exrel. Hatch v. Reardon, 184 N.Y. 431; People ex rel.Farrington v. Mensching, 187 N.Y. 8.) The relator advertised many classes for minors from four to eighteen years of age, and but one for adults. All public dancing academies are treated alike, and the law requires equality only among those similarly situated. (People ex rel. Williams Engineering  ContractingCo. v. Metz, 193 N.Y. 148, 165.)
I think the order of the Appellate Division should be affirmed, and vote accordingly.
CULLEN, Ch. J., EDWARD T. BARTLETT and HISCOCK, JJ., concur with CHASE, J.; WERNER and WILLARD BARTLETT, JJ., concur with VANN, J.
Orders reversed, etc. *Page 15